Elbert, J.
The conversations given in evidence in this case were prior to, or contemporaneous with the written contract between the parties, and were not admissible to change or vary its terms.
There was not a word of evidence to show a subsequent alteration of the contract, as to the place of delivery, and the court erred,- in submitting to the jury the question as to whether or not there was a subsequent alteration of the contract, in this particular.
The judgment of the court below is reversed, and the cause remanded for further proceedings according to law.

Reversed.

The Chief Justice having been of counsel in the court below, did not sit in this case.